—In a proceeding pursuant to CPLR article 75 to compel arbitration, the petitioner appeals from (1) a decision of the Supreme Court, Orange County (Owen, J.), dated November 3, 1997, and (2) a judgment of the same court, dated December 2, 1997, entered upon the decision, which denied the petition and dismissed the proceeding.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
*850Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The petitioner Julia Gonzalez was terminated from her position with the County of Orange Department of Social Services. Pursuant to the collective bargaining agreement (hereinafter the agreement) between her employer and her union, she filed a “Step 1 grievance”. After her termination was upheld, the petitioner commenced this proceeding to compel arbitration of her grievance. However, pursuant to the express terms of the agreement, only the petitioner’s union was entitled to demand arbitration of a grievance. Thus, this proceeding was properly dismissed (see, e.g., County of Westchester v Mahoney, 56 NY2d 756; Matter of Town of New Castle v L’Eplattenier, 236 AD2d 415). Rosenblatt, J. P., Ritter, Altman and Krausman, JJ., concur.